Title: From Alexander Hamilton to James McHenry, 31 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            Camp Scotch Plains May 31st. 1800
          
          Enclosed is a letter which I have received from Lt. Lewis of the first regiment—
          On the expediency of making compensation to officers charged with the performance of extra duties; and the right of the Executive to do it I have already very fully expressed my opinion—I can add nothing to what I have heretofore said, but that Lt. Lewis in this particular case Lt Lewis ought to receive compensation for the time that he performed the duties Attached to the office of Adjutant
          S of War
        